         Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT



 SAMUEL A. DAVIS,
                                                                    CIVIL ACTION NO.
                 Plaintiff,                                        3:19 - CV - 504 (CSH)

  v.

 MONICA RINALDI, ET AL.,                                           DECEMBER 28, 2020

                 Defendants.



                OMNIBUS RULING ON PLAINTIFF'S PENDING MOTIONS
                            [Doc. 41, 42, 43, 45, & 52]

HAIGHT, Senior District Judge:

        Plaintiff Samuel A. Davis, a prisoner currently incarcerated at Cheshire Correctional

Institution ("Cheshire C.I."), brings this civil rights action pursuant to 42 U.S.C. § 1983, alleging that

he has been subjected to cruel and unusual punishment in violation of the Eighth Amendment when

three correctional officers assaulted him and placed him in "in-cell restraints." He also asserts that

he was not afforded due process under the Fourteenth Amendment when he was wrongfully

transferred to Northern Correctional Institution, a level 5 maximum security prison. Pending before

the Court are Plaintiff's motions to compel, for an order, and to appoint counsel. The Court resolves

the motions herein.

                                           I. DISCUSSION

A. Motion to Compel [Doc. 43]

        Plaintiff moves to compel Defendants to respond to a request for production of documents


                                                    1
         Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 2 of 12




dated January 17, 2020. See Doc. 43 (Motion to Compel, Ex. B), at 14-17. There is, however, no

indication that Plaintiff served the Defendants with this production request until July 12, 2020.

Therefore, when Plaintiff filed his motion to compel on July 30, 2020, the motion was premature in

that it was filed less than thirty (30) days after Defendants' counsel received the production request.

See Fed. R. Civ. P. 34(b)(2)(A).

        To support his motion to compel, Plaintiff asserts that he filed his request for production with

the Court electronically and via the United States Postal Service. However, the request was never

entered on the docket; and Local Rule of Civil Procedure 5(f) provides that discovery requests "shall

not be filed with the Clerk's Office except by order of the Court," D. Conn. L. Civ. R. 5(f)1. Rather,

discovery requests must be served on counsel representing the opposing party by regular mail.

Plaintiff does not indicate that he served the January 17, 2020, request for production of documents

by mailing it to Defendants' counsel until July 12, 2020, when Plaintiff sent said counsel a letter that

included the request. See Doc. 43 (Motion to Compel, Ex. A), at 10-13.

         Under Federal Rule of Civil Procedure 34, "[t]he party to whom the request is directed" is

permitted "thirty days after [the request is] served" to respond to the request in writing. Fed. R. Civ.

P. 34(b)(2)(A). Given that Plaintiff did not serve the January 17, 2020, request for production on

Defendants' counsel until July 12, 2020, the motion to compel [Doc. 43], e-filed with the Court on

July 30, 2020, was premature. Accordingly, the motion will be denied.

        Moreover, at this time, approximately three months have elapsed since August 11, 2020, the

date by which Defendants were required to answer or object to Plaintiff's production request at issue.

The parties have not apprised the Court as to whether they have negotiated a resolution of this

dispute or whether Defendants have in fact responded. Despite the premature nature of the motion


                                                   2
            Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 3 of 12




at the time it was filed, in light of the passage of time, the Court will deny the motion to compel

without prejudice. Plaintiff may renew the motion if the parties conferred since August 2020 but

Defendants have not yet responded to the production request.

B. Motion for an Order Compelling [Doc. 45]

        Plaintiff has filed a second motion designated as a "Motion for an Order Compelling" [Doc.

45]. The Clerk docketed this pleading as a motion for a hearing regarding the motion to compel

[Doc. 43], which has been addressed by the Court above.

        In this "Motion for An Order Compelling," Plaintiff states that he "would like to argue why

[he] need[s] discovery that [he] ask[s] to see." Doc. 45, at 1. The discovery items to which he refers

are the documents described in his January 17, 2020, production request. He also mentions and

attaches a letter dated July 21, 2020, which Defendants' counsel, Assistant Attorney General

Terrence O'Neill, sent to him. In the letter, O'Neill states that he has "worked with the facility [in

which Plaintiff is incarcerated] to coordinate a time for [Plaintiff] to view the videos" which pertain

to his case. Id. at 2. O'Neill further states that he has "attached an acknowledgment page" which

Plaintiff "must sign once the videos are viewed." Id. Plaintiff states that he "still [has] not seen the

videos." Id. at 1.

        Plaintiff's motion is procedurally deficient in that he failed to sign that pleading. Under Rule

11(a), Fed. R. Civ. P., "[e]very pleading . . . must be signed . . . by a party personally if the party is

unrepresented."1 However, even if the Court grants Plaintiff procedural leniency as a pro se litigant,


        1
          In addition to the lack of a signature, Plaintiff's motion is substantively deficient. He has
failed to explain the reasons he needs copies of the documents identified in his January 17, 2020,
production request. Local Rule 37(b)1 requires a party filing a motion to compel to submit a
memorandum that includes "a concise statement of the nature of the case and a specific verbatim
listing of each of the items of discovery sought or opposed, and immediately following each

                                                    3
         Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 4 of 12




the motion will be denied because it requests argument on his premature "Motion to Compel" [Doc.

43], which the Court denies. See Part I.A. and n.1, supra. If Plaintiff finds it necessary to file a

second "Motion to Compel" to gain access to the documents he has requested, he must file the

requisite supporting memorandum of law, sign his pleading, and place his request for oral argument,

if any, on the motion itself, rather than making a separate motion. See D. Conn. L. Civ. R. 37(b)1.

(mandating filing of accompanying memorandum with a "concise statement of the nature of the case

and a specific verbatim listing of each of the items of discovery sought or opposed"); id. 7 (a)1.

("Any motion involving disputed issues of law shall be accompanied by a memorandum of law, and

shall indicate in the lower margin of the motion whether oral argument is requested.").

        Furthermore, to the extent that Plaintiff continues to seek to view the videos described in the

July 21, 2020, letter from Attorney O'Neill, it appears that O'Neill had at one point attempted to

coordinate a time for Plaintiff to view them. The parties are thus directed to re-coordinate such a

viewing if that event has not yet occurred.

C. Motion for Appointment of Counsel [Doc. 41]

        Plaintiff seeks the appointment of pro bono counsel to represent him in this action. In

support of his request, he has filed a memorandum and a declaration with attached exhibits. As a

preliminary matter, Plaintiff has not signed the memorandum or the declaration. Accordingly, these


specification . . . set forth the reason why the item should be allowed or disallowed." D. Conn. L.
Civ. R. 37(b)1. Plaintiff has filed no memorandum in support of either his motion to compel or his
motion compelling order so he has failed to demonstrate why he requires copies of the documents
sought in his January 17, 2020, production request. Nor does Plaintiff assert that he has made an
attempt to contact Defendants' counsel regarding his alleged lack of access to videos mentioned in
counsel's July 21, 2020, letter. Federal Rule of Civil Procedure 37(a) requires that a motion to
compel "include a certification that the movant has in good faith conferred or attempted to confer
with the person or party failing to make disclosure or discovery in an effort to obtain it without court
action."

                                                   4
         Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 5 of 12




documents fail to comply with Rule 11(a), Fed. R. Civ. P.

        However, even if the memorandum and the declaration were signed (or the Court were to

waive the signature requirement due to his pro se status), for the reasons set forth below, Plaintiff's

motion for appointment of counsel is denied at this time.

        1. Standard for Appointment of Pro Bono Counsel

        Pursuant to 28 U.S.C. §1915(e), "[t]he court may request an attorney to represent any person

unable to afford counsel." See 28 U.S.C. §1915(e)(1) (emphasis added). See also Hodge v. Police

Officers, 802 F.2d 58, 60 (2d Cir. 1986). Civil litigants have no constitutional right to the

appointment of counsel. See, e.g., Leftridge v. Connecticut State Trooper Officer No. 1283, 640 F.3d

62, 68-69 (2d Cir. 2011) ("A party has no constitutionally guaranteed right to the assistance of

counsel in a civil case.") (citation omitted). Thus, the decision to appoint pro bono counsel in a civil

case is discretionary. Hodge, 802 F.2d at 60 (noting district judges are afforded "broad discretion"

in determining whether to appoint pro bono counsel for an indigent litigant in a civil case) (citation

omitted). In particular, appointment is left to the sound discretion of the district judge, considering

such factors as "the merits of plaintiff's case, the plaintiff's ability to pay for private counsel, his

efforts to obtain a lawyer, the availability of counsel, and the plaintiff's ability to gather the facts and

deal with the issues if unassisted by counsel." Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.

1989). The decision as to whether to appoint counsel for a pro se party should not be a "routine

appointment." 877 F.2d at 174.

        Under this District's Local Civil Rules, the plaintiff must demonstrate to the presiding judge

that: (a) he is unable to afford legal counsel, (b) it is unlikely that counsel may be secured under

alternative fee arrangements, and (c) his claims have "apparent merit." D. Conn. L. Civ. R.


                                                     5
         Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 6 of 12




83.10(c)1.

        In addition, under Second Circuit precedent, once the indigent litigant makes a "threshold"

demonstration that his "position seems likely to be of substance," the Court "should then consider

the indigent's ability to investigate the crucial facts, whether conflicting evidence implicating the

need for cross-examination will be the major proof presented to the fact finder, the indigent's ability

to present the case, the complexity of the legal issues and any special reason in that case why

appointment of counsel would be more likely to lead to a just determination." Hodge, 802 F.2d at

61-62. Thereafter, in Hendricks v. Coughlin, 114 F3d 390, 392 (2d Cir. 1997), the Court of Appeals

drew upon both Hodge and Cooper to observe that "in some situations a pro se litigant may face

substantial problems in the very development of a factual record that is needed for resolution of a

case that poses complex issues." 114 F.3d at 393.

        2. Plaintiff's Request for Appointment of Counsel [Doc. 41]

        Plaintiff has been granted in forma pauperis ("IFP") status due to his state of indigence [Doc.

6, 7]; and the Court possesses no information or reason to believe that his financial prospects have

improved during his continuing incarceration. Based on the factual record of the case, the Court is

satisfied that Plaintiff has met his burden with respect to showing he is financially unable to hire his

own counsel.

        With respect to attempts to obtain his own counsel, Plaintiff states that he "has written to

several Attorney's [sic], and legal organizations to attempt to find counsel on his own," but "due

mostly in part to Covid-19 the only responses he received" were negative. Doc. 41, at 4. As proof

of his attempts, he appended a list of attorneys he "wrote to, and they never responded." Id. at 13.

He also attached one letter in which an attorney declined to represent him because his caseload was


                                                   6
            Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 7 of 12




"too heavy to take on any additional cases." Id. at 16 (letter from Attorney Jon L. Schoenhorn, dated

6/24/2020).

        In merely appending a list of law firms to his motion, Plaintiff has provided no proof of

contact with them – no contemporaneous, dated notes, no copies of letters sent, no emails, etc. He

has provided no history of when he contacted the attorneys on the list. He also has offered no sworn

testimony or affidavit to support his statements. He merely states that he wrote to them but they

never responded. Absent sufficient proof that he made such contact (sent letters to each attorney),

the Court finds that this list fails to demonstrate sufficient efforts to secure legal assistance or

representation on his own.

        Furthermore, as to the sole letter of refusal by an attorney, this District requires that Plaintiff

contact at least three attorneys. Therefore, Plaintiff's proof of efforts to contact one attorney still fails

to meet the requisite minimum.2

        In addition, as an incarcerated prisoner, to obtain pro bono representation, Plaintiff must also

indicate whether he has sought assistance from the "Inmates' Legal Aid Program" ("ILAP"), which

provides legal assistance to inmates pursuant to a contract with the Connecticut Department of

Correction ("DOC").3 Courts in this District have repeatedly required that inmates seek the



        2
          In conjunction with his current motion to appoint counsel, Plaintiff has also failed to fill
out the District's "Motion to Appoint Counsel" form, which appears on the Court's website as a
recommended format for pro se litigants to request counsel.
        3
          The State of Connecticut Department of Correction Administrative Directive 10.3 provides
that the Department of Correction "shall contract with a law firm/agency to provide legal assistance
to inmates and inmate access to the civil judicial system." DOC Admin. Directive ¶ 10.3(3). The
scope of the services provided by the law firm or agency includes rendering assistance "through
advice, counsel and physical preparation of meaningful legal papers such as writs, complaints,
motions and memorandum of law for claims having legal merit." Id. at 10.3(4).

                                                     7
            Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 8 of 12




assistance of ILAP before seeking appointment of pro bono counsel.4 See, e.g., Quigley v. Rivera,

No. 3:19CV482 (AVC), 2020 WL 5820565, at *2 (D. Conn. Sept. 30, 2020) ("Quigley attaches no

copies of letters that he may have sent to ILAP seeking assistance with discovery in this action or

responses from attorneys at ILAP indicating why they cannot assist him . . . . Thus, Quigley has not

demonstrated that he requires the appointment of pro bono counsel or that legal assistance is

unavailable."); Brown v. Dep't of Correction, No. 3:16CV376 (MPS), 2017 WL 4679232, at *2–3

(D. Conn. Oct. 18, 2017) (advising plaintiff to contact the "Inmate Legal Aid Program" and denying

his motion to appoint counsel without prejudice); Swinton v. Wright, No. 3:16-cv-659 (SRU), 2016

WL 3579075, at *2 (D. Conn. June 28, 2016) ("Absent a denial of assistance by [ILAP] or a showing

that the assistance available is insufficient at this stage of litigation, the plaintiff cannot demonstrate

that he is unable to obtain legal assistance on his own."); Card v. Coleman, No. 3:14CV830 (SRU)

(WIG), 2014 WL 6884041, at *1 (D. Conn. Dec. 4, 2014) ("In the amended motions for appointment

of counsel, the plaintiff fails to indicate whether he has contacted attorneys at the Inmates' Legal

Assistance Program since the date the Court denied his prior motion for appointment of counsel. .

. . The Court concludes that the plaintiff has not made sufficient efforts to secure legal assistance or

representation on his own."). As Judge Underhill declared in Card, "[t]he possibility that the

plaintiff may be able to secure legal assistance independently precludes appointment of counsel by

the Court at this time." 2014 WL 6884041, at *1. Put simply, if the ILAP continues to operate,


        4
           The Court notes that Plaintiff included in his list of attorneys allegedly contacted: Prison
Legal Assistance, located at 10 Grand St., Hartford, CT 06106. If this was an attempt to contact
attorneys who may hold the current ILAP contract, Plaintiff must clarify that fact and offer proof he
attempted contact. Also, Plaintiff is advised to consult with a prison official, such as a DOC
counselor, to obtain contact information for attorneys who are presently participating in the ILAP.
Plaintiff may also wish to contact other pro bono legal services for prisoners, such as the clinic at
Yale Law School.

                                                    8
            Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 9 of 12




Plaintiff must prove he has contacted that program and failed to receive assistance in order to show

that he has been unable to secure representation or assistance independently.

        Finally, as a prerequisite to obtaining counsel, Plaintiff is reminded that he must make a

threshold showing that his claims have merit; and he has failed to do so. In his motion, Plaintiff

simply argues that he needs counsel because his claims are factually complex, he needs assistance

of counsel to perform discovery, there is likely to be conflicting testimony, and there will be

"complex legal issues of determining which Defendants were sufficiently personally involved in

constitutional violations."5 Doc. 41, at 4. None of these arguments, however, demonstrates the

merits of his claims. Rather, Plaintiff urges the Court to facially accept that "if proved clearly," these

claims "would establish a constitutional violation, and that Plaintiff's constitutional rights were

violated." Id.

        Additionally, Plaintiff attaches certain disciplinary reports from the Connecticut DOC, which

describe infractions Plaintiff allegedly committed. Plaintiff states that "Defendants claim Plaintiff

was the approximate [sic] cause of the incident" of excessive force, but that he believes that the

incident was an act of "retaliation" for "a verbal complaint [he made] to a Supervisor that he was

being targeted . . . and harassed" by a correction officer "long before this incident ever took place."

Doc. 41, at 2. Plaintiff offers no proof or details regarding that alleged verbal complaint. He also

asserts that Defendants have engaged in spoliation of video and audio evidence, which he believes

will necessitate expert testimony in the case. Id. However, Plaintiff presents no proof of spoliation


        5
          Plaintiff's arguments relating to his need for assistance with discovery remain unproven at
this time. For example, he asserts that he needs counsel because he has "moved the Court to take
depositions of some of the inmates at MacDougall that will be critical to the claims outlined in [his]
suit." Doc. 41, at 3. The docket, however, reflects that Plaintiff has filed no motions in which he
has sought leave to conduct depositions.

                                                    9
        Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 10 of 12




of evidence.

       As described supra, civil litigants do not have a constitutional right to the appointment of

counsel. See, e.g., Leftridge, 640 F.3d at 68-69. The decision to appoint pro bono counsel in a civil

case is discretionary. Hodge, 802 F.2d at 60; 28 U.S.C. § 1915(e)(1). In considering whether to

appoint pro bono counsel for an indigent litigant, a district court must "first determine whether the

indigent's position seems likely to be of substance." 802 F.2d at 61. "[E]ven where the indigent

[litigant's] claim is not frivolous, counsel is often unwarranted where the [litigant's] chances of

success are extremely slim." Cooper, 877 F.2d at 171; see also Carmona v. United States Bureau

of Prisons, 243 F.3d 629, 632 (2d Cir. 2001) (denying counsel on appeal where petitioner's appeal

was not frivolous but nevertheless appeared to have little merit).

       Although the Court determined in its Initial Review Order [Doc. 9] that Plaintiff's procedural

due process and Eighth Amendment cruel and unusual punishment claims against particular

defendants are facially plausible, the Court cannot conclude at this time that Plaintiff is likely to

succeed on the merits of those claims. Additionally, as previously discussed, Plaintiff has not

demonstrated that he was unable to secure the assistance of counsel prior to filing this motion.

       The request for appointment of counsel [Doc. 41] will be denied without prejudice. Plaintiff

may renew his motion at a later stage of the litigation, if necessary, upon a showing that he has made

sufficient attempts to secure legal assistance and that his claims have merit.

D. Motions for Order [Docs. 42, 52]

       Plaintiff has filed two motions for an order. In the first motion [Doc. 42], Plaintiff requests

the Court to reset case deadlines due to the stay imposed by the Court from April 22, 2020 to July

10, 2020. The motion for order is denied at this time because the Court will enter a new scheduling


                                                 10
        Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 11 of 12




order, as necessary, after ruling on the pending motion to dismiss filed by Defendants Quiros,

Mulligan, Roach, Burgos, Valentin and Maiga [Doc. 27].

       In the second motion for order [Doc. 52], Plaintiff asks the Court to rule on Defendants'

motion to dismiss and his request for appointment of counsel. The motion will be denied. The

Court has ruled on Plaintiff's request for counsel [Doc. 41] herein, and the Defendants' motion to

dismiss [Doc. 27] is sub judice. Plaintiff will receive notice and a copy of the ruling once the Court

has resolved Defendants' motion to dismiss.

                                        II. CONCLUSION

       Plaintiff's "Motion to Compel" Defendants to respond to the January 17, 2020, request for

production of documents [Doc. 43] is DENIED WITHOUT PREJUDICE. When filed, the motion

was premature. However, Plaintiff may renew his motion on a showing that he has conferred with

opposing counsel in good faith, but Defendants have not responded to his production request.

Plaintiff's "Motion to Compel" [Doc. 45], docketed as a "Motion for a Hearing," is DENIED because

it fails to comply with Rule 11(a), Fed. R. Civ. P., and requests argument on Plaintiff's "Motion to

Compel" [Doc. 43], which the Court denies. Plaintiff's request for "Appointment of Counsel" [Doc.

41], is DENIED WITHOUT PREJUDICE. The memorandum and declaration filed in support of

the request are unsigned; and Plaintiff has failed to establish that: (1) he has made sufficient

attempts to secure legal assistance and (2) he is likely to succeed on the merits of his claims.

Plaintiff may renew his request for pro bono counsel at a later time, in the event he is able to prove

sufficient attempts to secure legal assistance, including the ILAP, and demonstrate the merits of his

claims. Plaintiff's "Motion for Order" [Doc. 42], requesting the Court to reset case deadlines, is

DENIED at this time. The Court will enter a new scheduling order after ruling on the pending


                                                 11
        Case 3:19-cv-00504-CSH Document 57 Filed 12/28/20 Page 12 of 12




motion to dismiss filed by Defendants Quiros, Mulligan, Roach, Burgos, Valentin and Maigo [Doc.

27]. Finally, Plaintiff's "Motion for Order" [Doc. 52], seeking rulings on his motion for appointment

of counsel and Defendants' motion to dismiss, is DENIED. The Court has denied his request for

appointment of counsel and the motion to dismiss is sub judice.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              December 28, 2020



                                              /s/Charles S. Haight, Jr.
                                              CHARLES S. HAIGHT, JR.
                                              Senior United States District Judge




                                                 12
